Title: From Thomas Jefferson to University of Virginia Board of Visitors, 15 August 1821
From: Jefferson, Thomas
To: University of Virginia Board of Visitors

Circular
						Dear Sir
						Monticello—Aug. 15. 21.
					In obedience to the resolution of the visitors of the university at their last session, the Proctor has been constantly employed in ‘ascertaining the state of accounts under contracts already made, and the expence of compleating the buildings begun and contemplated’: and we have consequently suspended, according to instructions, ‘the entering into any contracts for the Library until we see that it may be done without interfering with the finishing of all the pavilions, hotels & dormitories begun & to be begun.’ the Proctor will require yet a considerable time to compleat his settlements; in so much that it is very doubtful whether there will be any thing ready for us to act on at our stated meeting in October, should that take place. but by deferring our meeting to the approach of that of the Genl. Assembly, it is beleived we shall be able to report to them that nearly the whole of the buildings of accomodation are finished & the sum they will have cost; that the few remaining will be finished by the spring, & what their probable cost will be, as ascertained by experience, & further to shew the balance of the funds still at our command, & how far they will be competent to the erection of the Library. On this view of the unreadiness of matter for our next stated meeting, & of the prospect that a deferred one will enable us to make a clear & satisfactory report, I venture to propose the omission of our october meeting and the special call of an occasional one on the Thursday preceding the meeting of the legislature. that day is fixed on for the convenience of the gentlemen who are members of the legislature; as it brings them so far on their way to Richmond, with time to get to the 1st day of the session. Not having an opportunity of personal consultation with my Colleague of the committee of advice, I pass the letters thro his hands. if he approves the proposition he will subjoin his approbation and forward them to their several addresses; otherwise not. if approved it will be proper you should subscribe the inclosed notice & return it to me to be placed among our records.I have just received an order of the Literary board for 29,100D. in part of the loan of 60,000D. lately authorised; and, following the practice of the legislature, I have thought it just & safest to have the deposit made by moieties in the Virginia & Farmers banks. I salute you with great friendship & respect.
						Th: JeffersonJohn. H. Cocke